Citation Nr: 0304286	
Decision Date: 03/10/03    Archive Date: 03/18/03

DOCKET NO.  98-10 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for a left knee disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel


INTRODUCTION

The veteran served on active duty from July 1966 to July 
1970.  

This matter was originally before the Board of Veterans' 
Appeals (Board) on appeal from a March 1998 RO decision which 
denied the veteran's claim of service connection for a left 
knee disability.  In October 1999 and April 2001, the Board 
remanded the veteran's claim to the RO for further 
development.  The veteran's case has been returned to the 
Board for further action.  


FINDING OF FACT

The evidence is in equipoise as to whether the veteran's 
degenerative joint disease of the left knee with total knee 
replacement is the result of an injury in service.


CONCLUSION OF LAW

Degenerative joint disease of the left knee with total knee 
replacement is the result of injury in service, and the grant 
of service connection is warranted.  38 U.S.C.A. § § 1110, 
5107 (West 2002); 38 C.F.R. § 3.303.  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran contends that he has a current left knee 
disability as a result of injuring his left knee during 
service, while playing recreational football.  He has 
indicated that his service medical records corroborate his 
allegation that he received treatment for his knee during 
active duty, but that such records inaccurately reflect that 
he received treatment for his right knee instead of his left 
knee.  He and his representative argue that such a 
mischaracterization, between left and right lower 
extremities, is a common mistake made by medical personnel in 
examination reports.  

The veteran has been offered and declined a hearing on appeal 
as reflected in his substantive appeal of June 1998 and by 
the absence of any indication to the contrary in subsequent 
communications with the VA.  

The Board will initially discuss certain preliminary matters.  
The Board will then address the pertinent law and regulations 
and their application to the evidence.  


The VCAA

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) [codified as amended at 38 U.S.C.A. § 
5100 et seq. ].  The VCAA included an enhanced duty on the 
part of VA to notify claimants as to the information and 
evidence necessary to substantiate claims for VA benefits.  
The VCAA also redefined the obligations of VA with respect to 
its duty to assist claimants in the development of their 
claims. Regulations implementing the VCAA have been enacted. 
See 66 Fed. Reg. 45,620 (August 29, 2001) [codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
the provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not 
applicable in the instant case, the implementing regulations 
are also effective November 9, 2000.  In this case, 
therefore, the VCAA and its implementing regulations are 
applicable.  

The VCAA, which was enacted in November 2000, eliminated the 
concept of a well-grounded claim, and superseded the decision 
of the United States Court of Appeals for Veterans Claims 
(the Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. (2000) (per 
curiam), in which the Court held that VA could not assist in 
the development of a claim that was not well grounded.  

The current standard of review is that after the evidence has 
been assembled, it is the Board's responsibility to evaluate 
the entire record. See 38 U.S.C.A. § 7104(a) (West Supp. 
2001).  When there is an approximate balance of evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant. 38 
U.S.C.A. § 5107 (West Supp. 2001); 38 C.F.R. § 3.102 (2001).  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail." To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Evidence Development

The veteran was initially provided detailed information on 
adjudication of his claim through a statement of the case in 
May 1998, through a remand by the Board in October 1999, and 
a supplemental statement of the case (SSOC) in July 2000.  
However, all of these preceded the VCAA.  

Consequently, by the Board's Remand in April 2001, the RO was 
requested to fully explain the VA claims process to the 
veteran under the VCAA.  In the Remand of April 2001 the 
Board specifically requested that the RO and any physician to 
whom this case would be assigned for an examination and/or a 
statement of medical opinion must read the entire remand, to 
include the explanatory paragraphs above the numbered 
instructions; that the RO should contact the veteran and ask 
him to furnish the names and addresses of all VA and non-VA 
medical providers including but not limited to VA facilities 
in New York as well as Dr. D.G.M..  Thereafter, the RO was 
requested to then contact the identified sources and obtain 
copies of the records, following the procedures of 38 C.F.R. 
§ 3.159 (2001).  Then the veteran was to be scheduled for a 
VA orthopedic examination to evaluate the nature and etiology 
of any current disability of the left knee.  The claims 
folder and a copy of the Board's remand were to be made 
available to the examiner for review prior to the examination 
with all findings reported in detail.  

The medical examiner was specifically requested to address 
the following:

a. The examiner should perform a thorough review of the 
veteran's claims file and medical history and should state in 
the examination report that such a review has been conducted.

b. List the diagnoses of all disorders the veteran has that 
result in disabilities of the left knee.

c. For each diagnosis listed in response to item b, above, 
state a medical opinion, based on the entire record, as to 
whether the disorder began while the veteran was in service 
from July 1966 to July 1970.

d. For each diagnosis listed in response to item b, above, 
state a medical opinion, based on the entire record, as to 
whether any left knee disorder is the result of a disease or 
injury the veteran had while he was in service from July 1966 
to July 1970.

If it were not feasible to answer the above listed questions, 
this was to be so stated.  

Further, by the Remand the RO was requested to undertake all 
development required under the Veterans Claims Assistance Act 
of 2000.  After additional action on the claim, the RO was 
instructed to review the veteran's claims folder and ensure 
that all the foregoing development had been conducted and 
completed in full.  If any development was incomplete, 
appropriate corrective action was to be undertaken.  
Thereafter, the RO was requested to adjudicate the veteran's 
claim in light of all of the evidence, including any evidence 
received since the issuance of the last SSOC.  If the claim 
remained denied, the veteran and his representative were to 
be issued a supplemental statement of the case, and given an 
opportunity to respond, before the case was returned to the 
Board.  The veteran was informed that he had the right to 
submit additional evidence and argument on the matter or 
matters the Board had remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

By letter in June 2001 the RO specifically informed the 
veteran of VA's duty to notify him concerning his claim, VA's 
duty to assist in obtaining evidence, what the evidence had 
to show to established entitlement to service connection, 
what information and evidence was still needed from the 
veteran, what the veteran could do to assist with the claim, 
when and where evidence could be sent, and what assistance 
was available to the veteran, including through use of a of a 
toll free telephone number that was provided.  

The veteran was afforded a special orthopedic examination in 
April 2002 and when further clarification was required an 
addendum to the report was obtained from a VA physician.  

In October 2002, the RO adjudicated the veteran's claim under 
the VCAA and provided him with the rating decision 
incorporated in a supplemental statement of the case (SSOC), 
which was forwarded to him.  In this document, the RO 
summarized the evidence that was used in deciding his claim, 
set forth all the pertinent law and regulations, announced 
the decision made and set forth the reasons and bases for the 
decision.  

As a consequence, the veteran has been provided with the law 
and regulations pertaining to consideration of a claim for 
service connection and the claim has been adjudicated under 
the VCAA.  Thus, any previous deficiencies have been 
rectified.  Hence, the Board finds that it may consider the 
merits of the service connection claim without prejudice to 
the veteran.  See Sutton v. Brown, 9 Vet. App. 553 (1996).  
The Board will itself apply the current standard of review, 
which is set forth above, in evaluating the veteran's claim.  




Duty to assist

With respect to VA's statutory duty to assist the veteran on 
the development of his claim the VCAA provides that the 
assistance furnished by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  The veteran has been provided specialized clinical 
examination, which is further discussed below.  

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to VA 
that is necessary to substantiate the claims.  As part of the 
notice, VA is to specifically inform the claimant and the 
claimant's representative, if any, of which portion, if any, 
of the evidence is to be provided by the claimant and which 
part, if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West 2002).  

As a result of the actions discussed above, the RO has made 
the veteran aware of the evidence and information necessary 
to substantiate the claim.  The RO has notified the veteran 
of the information and evidence VA obtained for him and what 
information and evidence he needed to provide.  Furthermore, 
there has been no suggestion in any written communication 
from the veteran or his representative that additional data 
is available that has not been obtained.  For these reasons 
and in light of the decision made here, it is determined that 
further development is not required to meet the requirements 
of VCAA.  Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  




Service Connection Law and Regulations

The veteran seeks entitlement to service connection for left 
knee disability.  Service connection may be granted for an 
injury or disability resulting from personal injury or 
disease incurred in or aggravated by active service; service 
connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 
(2002).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) in service injury or disease, or a service- 
connected disability; and (3) medical evidence of a nexus 
between the service or a service-connected disability and the 
current disability.  Cf. Hickson v. West, 12 Vet. App. 247, 
253 (1999). The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and the evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

The VA shall consider all information and lay and medical 
evidence of record in a case before it with respect to 
benefits under laws administered by the VA.  Again, when 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
the matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107 (West 2002).  


Factual Background and Analysis

The service medical records show that on the pre-enlistment 
examination in June 1965 and later on examination in February 
1967, it was noted that the veteran had scars below the left 
knee and a scar about the inferior left knee, respectively.  
While aboard, the U.S.S. Holland, in March and April 1967, 
the veteran reported to sick call with right knee problems 
and a history of a football injury.  When he was examined for 
separation purposes, in June 1970, his lower extremities were 
noted as within normal limits.  A left knee disability was 
not indicated.  

The veteran's records from the Social Security 
Administration, private medical records and VA records have 
been associated with the claims folder.  The Board finds the 
following medical evidence dispositive of the issue 
presented.  

Subsequent to the veteran's service the medical evidence 
includes a letter, dated in September 1998, from D.G.M., 
M.D., a private physician, who noted that scarring of the 
right knee was incurred prior to service entrance and was 
visible currently; that the veteran injured his left knee 
while playing recreational football in the Navy; and that it 
was the in-service injury which ultimately resulted in the 
veteran's need for a left total knee replacement which the 
physician performed.  

The RO discounted Dr. D.G.M.'s opinion (which linked the 
veteran's current left knee disability to service) as solely 
based on a history, which was provided by the veteran.  The 
basis of Dr. D.G.M.'s opinion is not stated in his letter, 
and because it was unclear whether he had had access to the 
veteran's medical records, including his service medical 
records, prior to rendering his opinion, the matter was 
included in the Board's 2001 Remand requesting that the RO 
further develop the evidence.  

The Board remanded the veteran's case for development in part 
because the RO's attempt to refute the opinion of Dr. D.G.M. 
was inconsistent with the well-established rule of the United 
States Court of Appeals for Veterans Claims.  As was held by 
the Court more than a decade ago, if VA chooses to reach a 
conclusion contrary to a medical opinion included in the 
evidence, VA must do so on the basis of competent, 
independent medical evidence, not on the basis of the 
opinions of adjudicators.  Colvin v. Derwinski, 1 Vet. App. 
171 (1991).  

The Board finds the examination report of April 2002 and the 
addendum submitted in October 2002 by another physician 
following the death of the initial examiner as being 
dispositive of the matter before the Board.  This is 
especially true when any reasonable doubt on the matter is 
resolved in the veteran's favor.  Specifically, VA's examiner 
in April 2002 examined the veteran and reviewed all the 
medical records, including the service medical records.  The 
examiner opined that the veteran was in the service in 1966 
when he injured his left knee in a recreation football game; 
that after he was seen in 1996 he required a total knee 
replacement; and that after reviewing the history, especially 
the service medical records, the examiner was of the opinion 
that the injury in service was to the left knee.  It was 
further offered that, although the service medical records 
noted treatment for right knee injury in March and April 1967 
this must have been the left knee.  Viewing the examination 
report with the October 2002 addendum it appears that there 
is support for reasonably supportable conclusions that there 
was no indication of any problem with the right knee at any 
time, and evidence of post service industrial injury to the 
left leg was without specific reference to involvement of the 
left knee.  

Here, resolving any doubt in favor of the veteran, it is the 
judgment of the Board that it is reasonable to conclude that 
the in-service references were to left knee injury with 
symptoms sufficient to determine that the veteran's current 
left knee disability is of service origin.  38 U.S.C.A. § 
5107 (West 2002).  


ORDER

Entitlement to service connection for degenerative joint 
disease of the left knee with total knee replacement is 
granted.  



____________________________________________
G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

